        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 1 of 21



Bradley J Williams, ISB No. 4019
Amy A. Lombardo, ISB No. 8646
PARSONS BEHLE & LATIMER
900 Pier View Drive, Suite 206
Post Office Box 51505
Idaho Falls, Idaho 83405
Telephone (208) 522-6700
Facsimile (208) 522-5111
BWilliams@parsonsbehle.com
ALombardo@parsonsbehle.com

Attorneys for Idaho Pacific Corporation


                              UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF IDAHO


ROSS HATHAWAY,
                                                      Case No. 4:15-CV-00086-BLW
                       Plaintiff,
                                                      IDAHO PACIFIC’S TRIAL BRIEF
vs.

IDAHO PACIFIC CORPORATION,

                       Defendant.



               COMES NOW Defendant Idaho Pacific Corporation (“IPC” or “Idaho Pacific”)

and submits this Trial Brief pursuant to this Court’s Order Resetting Jury Trial Order [Dkt. 141],

and in anticipation of the trial of this matter scheduled for June 3-7, 2019.


                       I.      INTRODUCTION AND BACKGROUND

               Plaintiff Ross Hathaway (“Plaintiff” or “Hathaway”) worked for Idaho Pacific

from April 4, 2012, until April 18, 2013. The company terminated Hathaway’s employment

because it was reported to management that Hathaway told a coworker he was going to throw

himself down the stairs and injure himself in order to create a workers’ compensation claim.



DEFENDANT’S TRIAL BRIEF - 1
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 2 of 21



Idaho Pacific determined that Hathaway’s statement was contrary to its safety policies and

procedures and its Code of Conduct, which required employees to act with honesty and integrity,

and that the risk to the company of continuing to employ Hathaway under the circumstances was

too great. The company investigated the report, found it to be credible, and terminated Hathaway

the day after he made the statement.

                 Plaintiff’s complaint alleges that: (1) Hathaway was fired for filing and/or

following up on a worker’s compensation complaint in contravention of public policy1; and

(2) that he was discriminated2 and retaliated3 against because of his “disabilities” in violation of

the Americans with Disabilities Act.

                 Legally, Hathaway’s claims are insufficient.         First, regarding his ADA

discrimination claim, Hathaway cannot show that there is any causal nexus between any alleged

disability and his termination. Thus, Hathaway will not be successful in proving that he was

terminated because of a disability. Second, Hathaway cannot prove retaliation under the ADA

because he has not alleged a protected activity, and there is similarly no causal connection

between any protected activity and the adverse action.          Third, on Hathaway’s wrongful

termination claim, there is no legal precedent to argue that termination for questioning the

internal report of the company is in violation of Idaho’s public policy. Similarly, Hathaway has

insufficient evidence to establish that his termination was caused by his filing a workers’

compensation claim, because he was terminated for threatening to intentionally harm himself at

work.


        1
            Wrongful Termination in Contravention of Public Policy.
        2
            Count I, ADA Disability Discrimination; Count II, Violation of IHRA (same).
        3
            Count III ADA Retaliation; Count IV Violation of IHRA (same).



DEFENDANT’S TRIAL BRIEF - 2
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 3 of 21



                Hathaway has failed to adduce any direct evidence to support his claims, and the

circumstantial evidence he relies upon is based on mere speculation. The evidence will show

that Hathaway was an at-will employee who could have been terminated for any legal reason, at

any time, and that Hathaway was terminated in accordance with Idaho Pacific’s reasonable

safety and integrity policies, and to avoid any further risk of liability to the company.

                                          II.     ISSUES

                (1) Whether Hathaway’s termination violated the Americans with Disabilities Act

and the Idaho Human Rights Act. Specifically, whether Hathaway was terminated because of an

alleged disability, or whether he was terminated for threatening to injure himself to manufacture

a workers’ compensation claim.

                (2) Whether Hathaway’s termination violated the Americans with Disabilities Act

and the Idaho Human Rights Act. Specifically, whether Hathaway was terminated in retaliation

for engaging in a protected activity under the Act, for either (1) reporting injuries, (2) raising

concerns about why his alleged shoulder injury was not included in an internal company

document regarding his injuries, or (3) for requesting an accommodation for various work-

related injuries.

                (3) Whether Hathaway’s termination was a permissible, at-will termination under

Idaho law, or whether, as an exception to the at-will employment rule, Hathaway was terminated

in contravention of Idaho’s public policy.




DEFENDANT’S TRIAL BRIEF - 3
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 4 of 21



                                  III.    LEGAL STANDARD

       A.      ADA DISCRIMINATION CLAIM – PLAINTIFF MUST PROVE THAT
               HATHAWAY WAS DISCRIMINATED AGAINST AS DEFINED BY THE
               ADA.

               To succeed on a claim under the Americans with Disabilities Act Amendment Act

(“ADA”) and the Idaho Human Rights Act4, Hathaway’s burden is to prove that he 1) had a

physical impairment sufficient to be considered disabled within the meaning of the ADA, 2) was

substantially limited in performing the essential functions of the job, with or without reasonable

accommodation, and 3) was subjected to an adverse employment action because of his disability.

Idaho Pacific contends that Hathaway cannot prove the first and third elements of the ADA test,

because Hathaway does not have an injury sufficient to constitute a disability as that term is

defined under the ADA, and because Hathaway cannot prove a causal nexus between his alleged

disability and termination. Hathaway was instead terminated for threatening to injure himself – a

permissible, non-discriminatory grounds for termination.

               1.      IPC Did Not Unlawfully Discriminate Against Hathaway

               In this case, Hathaway cannot prove his discrimination claim because he will be

unable to show at trial that he was terminated because of a disability.

                       a.     Plaintiff Must Show that Hathaway’s Injury(ies) Qualify as a
                              Disability Under the ADA.

               Plaintiff is required to present clear proof regarding which condition constitutes a

disability under the ADA, and appropriate legal authority illustrating that such condition


       4
          Hathaway has asserted identical claims under the Idaho Human Rights Act. The 9th
Circuit analyzes claims under the Idaho Human Rights act as it would a claim under the ADA.
See Ward v. Sorrento Lactalis, Inc., 392 F.Supp.2d 1187, 1190 n. 1 (D. Idaho 2005) (Courts
interpret the standards for disability under the ADA and the IHRA identically).




DEFENDANT’S TRIAL BRIEF - 4
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 5 of 21



qualifies as a disability. See e.g. Weaving v. City of Hillsboro, 763 F.3d 1106 (9th Cir. 2014). A

disability under the ADA is defined as a physical or mental impairment that substantially limits

one or more major life activities of the individual claiming the disability. 42 U.S.C. § 12102(1);

Weaving at 1111. “An impairment that substantially limits one major life activity need not limit

other major life activities in order to be considered a disability.” Id. (citing 42 U.S.C. §

12102(4)(C). EEOC regulations provide:

                An impairment is a disability… if it substantially limits the ability
                of an individual to perform a major life activity as compared to
                most people in the general population. An impairment need not
                prevent or significantly or severely restrict, the individual from
                performing a major life activity in order to be considered
                substantially limiting. 29 C.F.R. § 1630.2(j)(l)(ii). Determining
                whether an impairment is substantially limiting requires an
                individualized assessment. §1630.2(j)(l)(iv).
Id.

                Thus, whether or not Hathaway suffered a disability within the ADA definition

must be established by proof that Hathaway was limited in his ability to work or perform some

other major life activity, compared to most people in the general population. 29 C.F.R. §

1630.2(j)(l)(ii). A limitation is substantial if the disabled person is significantly restricted in

performing a major life activity when compared to the average person in the general population,

or is unable to do so. Factors to consider in deciding whether a major life activity is substantially

limited include: (1) the nature and severity of the impairment; (2) the duration or expected

duration of the impairment; and (3) the permanent or long-term impact of the impairment. Id

(dissent, citing 9th Circuit jury instruction).

                In Weaving, the Ninth Circuit reversed the district court’s finding that a police

officer with ADHD had a legally sufficient “disability” to justify a claim under the ADA. The

Court held that the “impairment” did not “substantially limit” the major life activities of working




DEFENDANT’S TRIAL BRIEF - 5
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 6 of 21



and interacting with others – even where the officer had recurring interpersonal problems which

were attributable to the officer’s ADHD. The Ninth Circuit opined that “[t]o hold otherwise

would be to expose to potential ADA liability employers who take adverse employment actions

against ill-tempered employees who create a hostile workplace environment for their

colleagues.”

               While ADA guidance in recent years has instructed that the terms are to be

broadly interpreted5, Hathaway must present clear proof of what the alleged disability is and that

the condition is “[a] physical or mental impairment that substantially limits one or more major

life activities of an individual” under 29 C.F.R. § 1630.2(g)(1).

                       b.      Plaintiff Must Show That But For His Disability, He Would
                               Not Have Been Terminated.

               In order to prove a claim for discrimination under the ADA, Hathaway is required

to prove that he was subjected to an adverse employment action because of his disability. See

Proposed Jury Instruction No. 21. (Model 9th Circuit Civil Jury Inst. 12.1A (2019)).

               In order to prove this causation element, Hathaway must prove at trial that one of

his injuries is the direct, actual, “but-for” cause for the decision to terminate. See Gross v. FBL

Financial Services, Inc., 557 U.S. 167, 177-78, 129 S.Ct. 2343 (2009) (“[a] plaintiff must

prove…that age was the ‘but-for’ cause of the challenged employer decision.”), Bukiri v. Lynch,


       5
          The 2008 amendments to the ADA broadened the definition of “substantially limits” to
encompass disabilities that “limit[ ] the ability of an individual to perform a major life activity as
compared to most people in the general population.” 29 C.F.R. § 1630.2(j)(1). Notably, the 2008
amendments clarified that the term “shall be construed broadly in favor of expansive coverage,
to the maximum extent permitted by the terms of the ADA.” Id. Therefore, “[a]n impairment
need not prevent, or significantly or severely restrict, the individual from performing a major life
activity in order to be considered substantially limiting.” Id., Equal Employment Opportunity
Commission v. United Postal Service Incorporated, 2017 WL 3503676, at *3 (D.Ariz., 2017)




DEFENDANT’S TRIAL BRIEF - 6
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 7 of 21



648 F. App’x 729, 731 n. 1 (9th Cir. 2016)(“we recognize that…circuits have retreated from the

motivating factor standard of causation in ADA cases, which we [previously] endorsed…”),

Gentry v. East West Partners Club Management Co. Inc., 816 F.3d 228, 235-36 (4th Cir. 2016),

Palmquist v. Shinseki, 689 F.3d 66 (1st Cir. 2012), Lewis v. Humboldt Acquisition Corp., 681

F.3d 312 (6th Cir. 2012) (en banc), Serwatka v. Rockwell Automation, Inc., 591 F.3d 957 (7th Cir.

2010), see also Pulczinski v. Trinity Structural Towers, Inc., 691 F.3d 996, 1002 (8th Cir. 2012),

Doe v. Bd. of Cty. Comm'rs. of Payne Cty., 613 Fed. Appx. 743, 747 n. 3 (10th Cir. 2015),

Wesley–Dickson v. Warwick Valley Cent. Sch. Dist., 586 Fed. Appx. 739, 745 n. 3 (2d Cir.

2014), 9th Cir. Civil Jury Instr. 12.0, et. seq. (2017). The United States Supreme Court recently

held that it is “textbook tort law that an action ‘is not regarded as a cause of an event if the

particular event would have occurred without it.’” University of Texas Southwestern Medical

Center v. Nassar, 570 U.S. 338, 347 (2013). In other words, if Hathaway would have been

terminated for a legitimate reason anyway, plaintiff cannot meet its burden to show a but for

cause. The motivating factor analysis does not apply. Cf. Nassar, 570 U.S. at 347 (rejecting the

motivating factor analysis in an analogous context); Gentry v. E.W. Partners Club Mgmt. Co.,

816 F.3d 228 (4th Cir.2016); Palmquist v. Shinseki, 689 F.3d 66 (1st Cir.2012) (rejecting

motivating factor under the ADA).

               Reliance upon only the temporal proximity of Hathaway’s injuries and his

termination is insufficient proof at trial. See Proudfoot v. Arnold Logistics, LLC, 59 F.Supp.3d

697 (M.D. Pa. 2014) (“Discrimination animus may only be inferred from temporal proximity

when the evidence presented is ‘unusually suggestive’ based upon the specific facts of the

case.”). Where a plaintiff fails to produce any actual evidence that a disability is the “but-for”

cause in a termination, there can be no causation and plaintiff’s claim must fail. See Harris v.




DEFENDANT’S TRIAL BRIEF - 7
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 8 of 21



Treasure Canyon Calcium Co., 132 F.Supp.3d 1228, 1237 (D. Idaho 2015) (Evidence submitted

insufficient on causation where plaintiff had been asked the day before her termination when she

could return to her pre-injury position of driving truck, and plaintiff responded it would be four

to six months), and see Keenan v. Toys “R” Us, Inc., Case No. 2:05–cv–00615–APG–VCF (D.

Nev. February 21, 2014) (available at 2014 WL 1153697) (No liability on the part of employer

where employer demonstrated that employee was terminated based upon interaction with

customer, and not employee’s mental disability).

               Accordingly, Hathaway has the burden to prove that Idaho Pacific terminated him

because of his purported disability. See Curley v. City of North Las Vegas, 772 F.3d 629, 632

(9th Cir. 2014). In order to show that an employee was terminated because of a disability, the

employee must show that his disability was the direct, actual cause for the decision to terminate.

See Head v. Glacier Northwest, Inc., 413 F.3d 1053, 1065 (9th Cir. 2005)(holding that the plain

language of the statute in an ADEA context establishes the but-for standard, not the motivating

factor test). The temporal proximity of Hathaway’s injuries and his termination are insufficient

proof. Proudfoot v. Arnold Logistics, LLC, 59 F.Supp.3d 697 (M.D. Pa. 2014) (“Discrimination

animus may only be inferred from temporal proximity when the evidence presented is ‘unusually

suggestive’ based upon the specific facts of the case.”),

               Where a plaintiff fails to produce any actual evidence that a disability is the direct

cause in a termination, there can be no causation and plaintiff’s claim must fail. See Harris v.

Treasure Canyon Calcium Co., 132 F.Supp.3d 1228, 1237 (D. Idaho 2015) (Evidence submitted

insufficient on causation where plaintiff had been asked the day before her termination when she

could return to her pre-injury position of driving truck, and plaintiff responded it would be four

to six months), Keenan v. Toys “R” Us, Inc., Case No. 2:05–cv–00615–APG–VCF (D. Nev.




DEFENDANT’S TRIAL BRIEF - 8
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 9 of 21



February 21, 2014) (available at 2014 WL 1153697) (No liability on the part of employer where

employer demonstrated that employee was terminated based upon interaction with customer, and

not employee’s mental disability).

               Hathaway has no direct evidence of discrimination. Instead, he relies exclusively

upon “temporal proximity;” that he disputed the contents of the Incident Report on one day, and

then he was terminated the next day. However, temporal proximity alone is not enough to

establish pretext, especially with the requirement of “but for” causation.        See Brown v.

Capistrano Unified School District, 1 F.Supp.3d 1029 (C.D. Cal. 2014) (Holding that temporal

proximity, with nothing more, is insufficient to create issues of fact on causation.), see also

Brown v. City of Tucson, 336 F.3d 1181, 1187-1188 9th Cir. (2003) (Plaintiff failed to create

issues of material fact on pretext based upon temporal proximity, where plaintiff failed to

controvert evidence supporting legitimate grounds for termination).

               Hathaway may argue that IPC did not interview him and that the failure to do so

shows that investigation was a “sham.” However, the sole inquiry for the fact finder is whether

IPC made a reasonably informed and considered decision before taking an adverse employment

action. See Hill v. Shoe Show, Inc., Case No. 13-2931-STA-cgc, slip op. p. 9 (W.D. Tenn. July

27, 2015) (available at 2015 WL 4527722) (The employer is not required to interview the

employee or some or all of his witnesses.); Duggan v. Sisters of Charity Providence Hospitals,

663 F.Supp.2d 456, 470 n. 6 (D. S.C. 2009) (Employer’s failure to interview plaintiff as part of

investigation was not evidence of pretext.).

               Nor is an employer required to conduct an investigation at all – “a company can

completely shirk the reasoned practice of investigating allegations of wrongdoing before

committing to a disciplinary decision.” Gallow v. Autozone, Inc., 952 F. sup. 441, 449 n. 6 (S.D.




DEFENDANT’S TRIAL BRIEF - 9
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 10 of 21



Tex. 1996). Such a failure does not establish pretext. Id.

               Hathaway was terminated for violating company policy for making allegations

that he would endanger himself. Hathaway alleges that he was terminated for being injured on

the job, but he fails to provide any evidence to show the requisite causal link between his injuries

and his termination. Hathaway has failed to point to any direct evidence that his hand or shoulder

injury was the “but for cause” of his termination.

               Instead, Hathaway was terminated for stating that he was going to injure himself.

Idaho Pacific investigated these comments, found them credible, and terminated him because of

the comments. The Employee Handbook clearly prohibits this type of behavior and Idaho

Pacific was well within its rights to terminate Hathaway based upon the comments.6

               2.      IPC Had An At Will Legitimate, Nondiscriminatory Reason for
                       Terminating Hathaway’s Employment

               Plaintiff will not be able to prove that any of his alleged disabilities were the

cause of his termination. Idaho Pacific will show that it had a legitimate, nondiscriminatory

reason for terminating Hathaway’s employment – namely, because he threatened to injure

himself in order to manufacture a false workers’ compensation claim.

               In this case, there is no dispute that the following are legitimate reasons for

terminating an employee: for threatening to injure himself, for threatening to manufacture an

injury and resulting workers compensation claim, for posing a risk to the plant and the business

       6
          Hathaway may also argue that the two warnings that he received were adverse
employment actions and that he received them because of his disability. However, those
warnings were not adverse employment actions, because they did not change Hathaway’s
employment status. See Hoang v. Wells Fargo Bank, 724 F.Supp.2d 1094, 1104 (D. Or. 2010) (a
warning letter which affected no materially adverse change in the terms and conditions of
employment was not an adverse employment action). Moreover, even if they were adverse
employment actions, Hathaway was terminated two weeks later on other grounds, so the
requisite causal connection is also not present.



DEFENDANT’S TRIAL BRIEF - 10
         Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 11 of 21



or impacting employee morale. Further, there is no dispute that in Idaho an employer may

terminate an employee for any reason or no reason at all, subject to certain exceptions.

                In determining whether a stated reason for termination is genuinely held, the jury

may not consider whether the termination was accurate, wise, or well-considered. It is not within

the jury’s province to second-guess the business decisions of employers. “We do not sit as a

superpersonnel department that reexamines an entity’s business decision and reviews the

propriety of the decision.” Cooper v. United Air Lines, Inc., 82 F.Supp.3d 1084, 1111 (N.D. Cal.

2015).

                Instead, Idaho Pacific need only introduce evidence to show that its reasons for

termination were “genuinely held.” See Fleming v. IASIS Healthcare Corp., 151 F.Supp.3d

1043, 1054 (D. Ariz. 2015) (The focus is whether the employer’s stated reason for termination

was honest, not whether it was accurate, wise, or well-considered); Pacenza v. IBM, 363

Fed.Appx. 128 (2d Cir. 2010) (Company set forth legitimate, nondiscriminatory reason for

terminating employee when employee violated company policy).

                Whether or not Hathaway actually made the statement or intended to carry out the

threat is irrelevant. Even if the fact-finder were convinced that Hathaway did not make the

alleged statements, Idaho Pacific cannot be found in violation of the ADA as long as it provides

evidence that the company genuinely believed the statement was made. Thus, Idaho Pacific will

show a legitimate, nondiscriminatory reason for the termination, because the evidence will be

that Hathaway was terminated for his threatening, dishonest, and disruptive statements. Arnold

v. Pfizer, 970 F.Supp.2d 1106, 1138 (D. Or. 2013) (“The court recognizes that where an

employer holds a good faith belief that a termination is valid, the employer cannot be liable when

it is later revealed that the basis for termination was actually invalid.”).




DEFENDANT’S TRIAL BRIEF - 11
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 12 of 21



               4.      Hathaway Cannot Show That Idaho Pacific Had Any Pattern or
                       Practice of Discrimination.

               A plaintiff can prove discrimination, retaliation, or pretext by showing a pattern or

practice of treating similarly situated employees. A similarly situated employee is one who

“engaged in conduct similar to that of plaintiff” and who is similar to the plaintiff “in all material

respects.”. Baldyga v. City of New Britain, 554 F.Supp.2d 268, 277 (D. Conn. 2008); Beck v.

UFCW, Local 99, 506 F.3d 874, 885 (9th Cir. 2007). Likewise,

               “[A] pattern or practice of discriminating” against a particular
               protected group or characteristic does not consist of “isolated or
               sporadic discriminatory acts by the employer.” ‘[I]t must be
               established … that ‘[the impermissible] discrimination was the
               company’s…regular rather than the unusual practice.’” []
               “Anecdotes about other employees cannot establish that
               discrimination     was    a   company’s     standard     operating
               procedure…“[T]estimony from...employees who had different
               supervisors than plaintiff, who worked in different parts of the
               employer’s company, or whose terminations were removed in time
               from plaintiff’s termination cannot be probative of whether [the
               protected characteristic] was a determinative factor in the
               plaintiff’s discharge.

Carroll v. Sanderson Farms, Inc., Case No. H-10-3108, slip op. p. 17 (S.D. Tex. September 5,

2012) (available at 2012 WL 3866886).

               However, as more fully described within IPC’s Motion in Limine to Exclude

Purported “Other Act” Evidence, filed in the first trial, which IPC fully incorporates herein, the

isolated evidence Hathaway gleans from other employee files fails to show that IPC has a “clear

disdain for injured employees who file workers compensation claims.” See Motion in Limine to

Exclude Purported Other Acts Evidence [Dkt 57], filed November 15, 2017.




DEFENDANT’S TRIAL BRIEF - 12
          Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 13 of 21



          B.   ADA RETALIATION CLAIM – PLAINTIFF MUST SHOW THAT IDAHO
               PACIFIC UNLAWFULLY RETALIATED AGAINST HATHAWAY

               Hathaway also alleges that Idaho Pacific unlawfully retaliated against him, in

violation of the ADA and the Idaho Human Rights Act, because he was subject to the adverse

employment action of termination. Hathaway also alleges that adverse employment action

occurred because he sought treatment for his injuries and because he asked the company to

change an injury Incident Report, as his claim as written was not a worker’s compensation

injury.

               42 U.S.C. § 12203(a) states that an employer cannot discriminate against an

individual who has opposed an act or practice made unlawful under the ADA. To succeed on a

retaliation claim under the ADA or the IHRA, Plaintiff must prove that: (1) he engaged in a

protected activity; (2) IPC knew he was involved in a protected activity; (3) an adverse action

was taken against him; and (4) a causal connection exists between the protected activity and the

adverse action. Idaho Pacific contends that Hathaway cannot prove elements one, two, or four

because Hathaway has not and cannot allege any protected activity, and therefore there can be no

knowledge of that protected activity nor causal connection from the activity to the termination.

                      1.      Protected Activity and Idaho Pacific’s Knowledge

               First, Hathaway did not engage in a protected activity. At trial, Hathaway testified

that he engaged in a protected activity by: 1) reporting his work-related injuries and disability

associated with his shoulder and arm injury; 2) raising concerns about his shoulder missing from

the Incident Report; and 3) requesting accommodation for his disability arising from his work-

related injuries. However, the mere filing of a workers’ compensation claim is not a protected

activity under the ADA. See Kendell v. Donahoe, 913 F.Supp.2d 186 W.D. Pa. 2012); Arnold v.




DEFENDANT’S TRIAL BRIEF - 13
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 14 of 21



Pfizer, 970 F.Supp.2d 1106, 1140-1141 (D. Or. 2013). Reporting a work injury or disputing the

contents of a company report are likewise not protected under the ADA.

               Hathaway’s only allegation that would arguably fall within the statute would be if

Idaho Pacific discriminated against him because he had asked for an accommodation. The

evidence at trial was (and will be) that Idaho Pacific provided accommodations to Hathaway

when he let Carrie Dimos know that his injuries were bothering him. The evidence at trial was

(and will be) that Hathaway was given light duty work. There is no evidence to support a claim

that IPC ever denied Hathaway an accommodation, and Hathaway candidly admitted he was

never denied an accommodation.

               Hathaway’s other allegation deals with his alleged report of the February shoulder

injury to Safety Director Dwain Gotch and then his follow-up in April when he discovered that

his shoulder injury was not contained in the report. Even if the Court were to assume the truth of

Hathaway’s statement, it does not rise to the level of protected activity.

               Hathaway may argue that his actions in raising a complaint fall under the first

portion of the statute, “oppos[ing] any act or practice made unlawful by this chapter…,” but the

reporting of his work injury and the dispute over the contents of the internal company report do

not constitute the “opposition of an act or practice made unlawful” under the ADA. Simply put,

Hathaway did not engage in protected activity when he complained about the report.

               2.      No Causal Link Between Alleged Protected Activity and Termination.

               Where Hathaway has not alleged any protected activity, there cannot be a causal

link between the activity and his termination.

               Further, Hathaway admits that IPC granted his accommodations, when he states

that “[a]lthough IPC granted simple accommodations [for Hathaway’s injuries], it was already




DEFENDANT’S TRIAL BRIEF - 14
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 15 of 21



increasing its scrutiny of Hathaway to find a reason to terminate him.” Hathaway must prove

that but for his request for an accommodation, he would not have been terminated. There is no

evidence to support this theory. Indeed, there is no evidence that Hathaway even ever asked for

an accommodation.

                 Hathaway argued in his Complaint that: 1) IPC has a “pattern of increasing

scrutiny of employees after they are injured”; 2) IPC employees can only miss seven days per

season no matter the reason; 3) IPC’s reason for terminating Hathaway was pretext; and 4)

temporal proximity. Again, beyond the summary judgment stage, it’s Hathaway’s burden to

show that he was terminated because he engaged in protected activity. The Supreme Court has

clearly articulated that a mixed motive standard cannot apply in a retaliation context. Cf.

University of Texas Southwestern Medical Center v. Nassar, 570 U.S. 338 (2013) (rejecting a

motivating factor standard in Title VII retaliation in an opinion that cannot be distinguished from

the ADA statute). Thus, Idaho Pacific has given a legitimate reason for the termination. At trial,

the evidentiary threshold to show pretext is higher than the prima facie stage, and the plaintiff

must now produce “specific, substantial evidence” of pretext. Fleming v. IASIS Healthcare

Corp., 151 F.Supp.3d 1043, 1053 (D. Ariz. 2015). Hathaway does not have evidence to support

any of the above allegations which he alleged at the time of filing his Complaint.

       C.        WRONGFUL TERMINATION CLAIM – HATHAWAY MUST SHOW
                 THAT HE WAS TERMINATED IN VIOLATION OF A SPECIFIC ACT
                 WHICH VIOLATED IDAHO PUBLIC POLICY.

                 Hathaway cannot prove to a jury that he was terminated in violation of Idaho

public policy.    In Count V of his complaint, Hathaway alleges that he was terminated in

contravention of public policy. Specifically, Hathaway claims that “IPC terminated him as a

result of Hathaway reporting his work-related injuries, voicing concerns regarding the




DEFENDANT’S TRIAL BRIEF - 15
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 16 of 21



inaccuracies in the incident report of workplace injury, and seeking medical assistance for a

workplace injury.” Pl.’s Compl. ¶ 86. As will be discussed more fully below, there is no

admissible evidence, either direct or circumstantial, to support these allegations.

               The law is well established in Idaho that the employer or an employee at-will may

terminate the relationship at any time for any reason without incurring liability, unless the

motivation for determination contravenes public policy. Ray v. Nampa Sch. Dist. No. 131, 120

Idaho 117, 120, 814 P.2d 17, 20 (1991); MacNeil v. Minidoka Mem’l Hosp., 108 Idaho 588, 589,

701 P.2d 208, 209 (1985) abrogated on other grounds. The public policy exception to the

employment at will doctrine was first established in Idaho in the case of Jackson v. Minidoka

Irrigation District, 98 Idaho 330, 563 P.2d 54 (1977), wherein the court stated:

               The employment at will rule is not, however, an absolute bar to a
               claim of wrongful discharge. As a general exception to the rule
               allowing either the employer or the employee to terminate the
               employment relationship without cause, an employee may claim
               damages for wrongful discharge when the motivation for the firing
               contravenes public policy.

98 Idaho at 33, 563 P.2d at 57.

               In Crea v. FMC Corp., 135 Idaho 175, 16 P.3d 272 (2000), the plaintiff asserted

that he was discharged for uncovering and reporting evidence that his employer was involved in

illegal activities such as contaminating the environment with arsenic and covering up multiple

environmental violations. Id. at 177, 16 P.3d at 274. On appeal from dismissal of his claims the

Idaho Supreme Court noted that Crea’s claim, if true, could fall under the public policy

exception to the at-will employment doctrine since the exception had been held to protect

employees who investigate, discover, and report criminal activity. Id. at 178, 16 P.3d at 275.

The court noted that in making that determination, although disputed, the court was forced to

assume that FMC attempted to cover up unlawful environmental dealings. Id.



DEFENDANT’S TRIAL BRIEF - 16
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 17 of 21



               However, the court also ruled that in order to avoid summary judgment, Crea had

to provide evidence of a “link” between any company cover-up and his own termination. Id.

The court noted that Crea had failed to provide evidence of that link, other than attempting to do

so by pure speculation. Id. Further, the court stated that although reasonable inferences must be

drawn in favor of Crea if there had been facts to support those inferences, Crea had failed to

establish any facts giving rise to reasonable inferences linking the termination to Crea’s

discovery and dissemination to FMC supervisors of the contamination documents. Id. at 179, 16

P.3d at 276.

               Similarly, in Mallonee v. Idaho Department of Correction, 139 Idaho 615, 84

P.3d 551 (2004), the plaintiff asserted that he was discharged in violation of public policy

because his employer, the Department of Correction, fired him to impede or obstruct a

department investigation. Id. at 620, 84 P.3d at 556. On appeal from dismissal of this claim, the

Supreme Court observed that in responding to the department’s summary judgment motion on

the wrongful discharge claim, Mallonee was required to make an evidentiary showing that his

discharge was motivated by his employer’s intent to delay or obstruct an ongoing investigation.

Id. at 621, 84 P.3d at 557. The court ruled that the only evidence presented by Mallonee was his

“suspicion” that his employer’s actions were intended to delay or deflect further investigation.

Id. The Supreme Court ruled that such speculation was insufficient to raise a triable issue of

fact. Id.

               As stated above, Hathaway’s complaint alleges that IPC terminated him because:

(1) he reported his work-related injuries; (2) he voiced concerns regarding inaccuracies in the

incident report of workplace injury; and (3) he sought medical assistance for a workplace injury.

At the outset, the Idaho Supreme Court has made clear that allegations in a complaint are




DEFENDANT’S TRIAL BRIEF - 17
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 18 of 21



insufficient as mere conclusions in the absence of any facts supporting such charges. Ayers v.

Gen. Hosp., 67 Idaho 430, 182 P.2d 958 (1947); Ray v. Nampa Sch. Dist. No. 131, 120 Idaho

117, 121, 814 P.2d 17, 21 (1991). Moreover, the alleged facts must present more than a mere

scintilla of evidence supporting the parties’ position. G & M Farms v. Funk Irrigation Co., 119

Idaho 514, 808 P.2d 851 (1991).

               Here, there is no question that Idaho courts have recognized a viable claim for

termination in violation of public policy when an employee is fired because he filed a workers’

compensation claim. See, Jackson v. Minidoka Irrigation District, 98 Idaho 330, 563 P.2d 54

(1977). However, there will be no evidence in this case that Idaho Pacific terminated Hathaway

because he filed a workers’ compensation claim. On the contrary, the undisputed evidence

presented to the jury was that Idaho Pacific actually filed the workers’ compensation claim for

Hathaway related to his February 19, 2013 slip-and-fall incident, when Lori Steele filed the First

Injury Report with Liberty Mutual on March 29, 2013.

               After that occurred, Liberty Mutual controlled the claim, and ultimately Liberty

Mutual made the decisions regarding coverage under the policy. It is undisputed that eventually

Liberty Mutual did pay for all of Hathaway’s expenses related to the shoulder injury.

               Hathaway may have subjectively believed that the incident report for the February

19, 2013 incident needed to be modified to include his shoulder in order for Liberty Mutual to

cover the claim. However, that mistaken belief is irrelevant because Liberty Mutual ultimately

did pay the claim despite the fact that the incident report did not mention the shoulder. In any

event, it was undisputed that the incident report itself was a private, internal company document

used in order to further investigations for safety purposes regarding accidents and also to report




DEFENDANT’S TRIAL BRIEF - 18
       Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 19 of 21



injuries. The Incident Report that Hathaway alleges is “missing” was not in any way required or

necessary in order for Hathaway to file or pursue a workers’ compensation claim.

               A wrongful termination claim in Idaho is based upon “public policy,” as

embodied by the Constitution and Idaho statutes. See, MacNeil v. Minidoka Memorial Hospital,

108 Idaho 588, 589, 71 P.2d 208, 209 (1985); Crea v. FMC Corp., 135 Idaho 175, 16 P.3d 272

(2000). A claim for violation of public policy cannot be predicated upon a private, internal

company document such as an incident report. Thus, even if the jury finds that Hathaway was

terminated for raising complaints about the incident report, that would be insufficient, as a matter

of law, to establish that the termination was in violation of public policy. There is simply no

evidence to demonstrate that Idaho Pacific terminated Hathaway because they wanted to avoid

the “medical costs associated with his injuries.” Idaho Pacific had workers’ compensation

coverage through Liberty Mutual—and the claim occurred during the time Hathaway was

employed by Idaho Pacific – so the company would not avoid any medical costs at all by firing

him. Moreover, once Hathaway filed the workers’ compensation claim, the decision of whether

or not to cover the claim was up to Liberty Mutual. There is no evidence that IPC did or said

anything that had any impact on their decisions and, to the contrary, Liberty Mutual makes the

decisions about coverage, not Idaho Pacific.

               In this case, Hathaway was an at-will employee. Hathaway was not hired for a

specified term, nor is there any evidence of an express or implied contract that limited the

reasons for which Hathaway could be discharged.            The at-will doctrine doesn’t prohibit

terminations because the employee thinks the termination is unjustified. Even assuming that

Hathaway truly perceived that he was “unjustly fired” those reasons would not, as a matter of

law, constitute a violation of public policy.




DEFENDANT’S TRIAL BRIEF - 19
     Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 20 of 21



          DATED this 6th day of May 2019.

                                            PARSONS BEHLE & LATIMER

                                            By /s/ Amy A. Lombardo
                                              Bradley J Williams
                                              Amy A. Lombardo
                                              Attorneys for Idaho-Pacific Corporation




DEFENDANT’S TRIAL BRIEF - 20
        Case 4:15-cv-00086-DCN Document 164 Filed 05/06/19 Page 21 of 21



                              CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 6th day of May, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

DeAnne Casperson, Esq.
Amanda E. Ulrich, Esq.
dcasperson@holdenlegal.com
aulrich@holdenlegal.com
Attorneys for Ross Hathaway




                                                    /s/ Amy A. Lombardo
                                                  Amy A. Lombardo
4830-4098-2917v5




DEFENDANT’S TRIAL BRIEF - 1
